BECKER, Circuit Judge,
concurring.
I join in the opinion as well as the judgment of the Court. I add this brief concurrence only because I do not believe that the court’s opinion sufficiently addresses what seems to me to be an important issue in the Allen case: whether the policy of the Commission in refusing to place bulk restrictions on specific commodity grants of authority justifies the Commission’s decision.1 Because I do not believe that the Commission’s policy is necessarily either irrational or inconsistent with the Motor Carrier Act of 1980, I believe that the following two comments are in order.
First, it seems to me both sensible and entirely consistent with the Motor Carrier Act of 1980 to allow the Commission to grant authority for transportation of specific commodities without having to distinguish between “bulk” and “non-bulk” form, provided the Commission can demonstrate on the basis of evidence that there is no reason to make this distinction for a particular commodity group. For example, this might be true in the case of glass, sand, and related commodities. The Motor Carrier Act of 1980 had the purpose of allowing broader grants of authority than had been allowed under the prior act. If the characteristics that render a carrier fit, willing, and able to transport a particular group of commodities in “non-bulk” form are the same as those that would render it fit, willing, and able to carry the same commodity in “bulk” there is no reason to require the Commission to adduce evidence separately.2
Second, I believe that if the Commission wishes to justify its position on such a policy basis, and in effect to lay down rules to supplement the requirements of the Motor Carrier Act, it should follow the procedures laid down in the Administrative Procedure Act for rulemaking.3 The holding of this Court in Port Norris I, and more particularly that of the Fifth Circuit in American Trucking Association, indicate that the Commission has been granting authorities that are so broad that they render meaningless the statutory requirements that a carrier demonstrate both its fitness, willingness, and ability to transport the commodities in question, and public demand or need for the proposed service. The Commission clearly disagrees, and argues in its brief that the realities of the trucking industry make the “bulk — non-bulk” distinction an artificial construct, at least in the area of “clay, concrete, glass, and stone products.” Given the demonstrated judicial concerns about the breadth of grants of authority, and particularly with the Commission’s refusal to distinguish bulk and non-bulk transportation, in my view, the appropriate way for the Commission to justify its position would be a rulemaking proceeding, in which a factual record can be developed by both the Commission and its opponents. Such an approach would greatly facilitate judicial review.

. The Commission’s policy was announced in two unpublished opinions, Porter Lines, Inc., Extension—New York, and OMH Trucking Common Carrier Application. Part II E of the appellant’s brief is entitled "The Commission’s Policy Against Bulk Restrictions in Specific Commodity Grants is Rational and Consistent with the Act," and, as I read the Commission’s briefs, this is the Commission’s principal argument.


. In making the determination whether "bulk” and “non-bulk” services should be differentiated for purposes of requiring applicants to show fitness, willingness, ability, and public demand, the Commission should look to the factors mentioned in Port Norris I and American Trucking Association —i.e., any differences in requirements for safety, upkeep of equipment, etc.


. See e.g., Securities and Exchange Commission v. Chenery Corp., 332 U.S. 194, 202, 67 S.Ct. 1575, 1580, 91 L.Ed. 1995 (1947) ("The function of filling in the interstices of the ‘[Securities and Exchange]’ Act should be performed, as much as possible, through [rulemaking procedures].”) Chief Judge Seitz recognizes this possibility in footnote 1 of his opinion.